DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 29 and 30 are objected to because of the following informalities:  
In claim 29, “approx.” is a relative term that render the claim indefinite because the meets and bounds of the claim are unclear;
In claim 30, the list of ranges are contained within each other and may raise issues under 35 USC 112, 2nd paragraph.   
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 – 20, 24, 25 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen (US 8,757,596).
With respect to claim 18, Jensen teaches a noise absorbing panel (Figs.1 and 3, Item 1) for a guard rail system for installation at a lateral side or median of a road, the guard rail system of the type having a series of supporting posts (Fig.1, Items 3) and a series of longitudinal guard rails (Figs.1 and 3, Item 5) mounted on a side of the guard rail system facing the road, the guard rail system comprising at least one noise absorbing panel (Figs.1 and 3, Item 1) configured to be mounted to the supporting posts (Fig.1, Items 3), the noise absorbing panel comprising a noise absorbing material encased in an energy absorbing material provided with openings (Fig.4, Item 1; Col.3, Lines 11 – 21).  
With respect to claim 19, Jensen teaches wherein the noise absorbing material is a mineral wool fibre material provided as a board, foam material, integrated or partial rubber material, integrated or partial plastic material, or other noise absorbing material resistant in regard to weather conditions and wear effects next to traffic ways (Fig.4, Item 1; Col.3, Lines 11 – 21).  
With respect to claim 20, Jensen teaches wherein the energy absorbing material provided with openings comprises a mesh, a grid or a perforated material (Fig.4, Item 1; Col.3, Lines 11 – 21).  
With respect to claim 24, Jensen teaches wherein the energy absorbing material is a perforated metal sheet, a plastic netting and/or a combination thereof, encasing the noise absorbing material board (Col.3, Lines 11 – 21).  
With respect to claim 25, Jensen teaches wherein the netting is a panel which at least encloses main sides and a top side of the noise absorbing material board (Col.3, Lines 11 – 21).  
With respect to claim 33, Jensen teaches wherein the noise absorbing panel is provided in a planar configuration or a curved or polygonal configuration (Fig.3, Item 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 – 23, 26 – 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 8,757,596) in view of Neelands (GB 520,757)
With respect to claim 21, Jensen teaches the limitations already discussed in a previous rejection, but fails to particularly disclose wherein the energy absorbing material is a stretch-metal netting encasing the noise absorbing material board.  
On the other hand, Neelands teaches a noise absorbing material (Fig.2, Item M) encased in an energy absorbing material (Fig.2, Item J) provided with openings wherein the energy absorbing material is a stretch-metal netting encasing the noise absorbing material board (Page 1, Lines 14 – 35 and Page 2, Lines 15 – 26).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Neelands configuration with the Jensen design because the stretch-metal netting would contain and shape the noise absorbing material, especially when a wool material is being used. Also, it would provide enough flexibility without braking as necessitated by the specific requirements of the particular application.     
With respect to claim 22, Neelands teaches wherein the stretch-metal is a ductile metal capable of absorbing energy while being plastically deformed. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 23, the Examiner considers that it would have been an obvious matter of design choice to provide the stretch-metal being galvanised steel because it would provide resistance to rust and/or any other environmental effects.  
	With respect to claim 26, Neelands teaches wherein the encasing is made from a stretch-metal netting panel which is bent into the box-like shape around the noise absorbing material board and with mounting panels provided at each of the end sides (Figs.2 and 3).  
With respect to claim 27, the Examiner considers that it would have been an obvious matter of design choice to provide the encasing being made from a stretch-metal netting panel which is cast into an insulation material made by a wet-felt process and with mounting panels provided at each of the end sides of the stretch-metal netting panel because the method of forming a device is not germane to the issue of patentability of the device itself. 
With respect to claim 28, Neelands teaches wherein the stretch-metal netting panel is produced with non-stretched areas at each of the end sections for receiving the mounting panels at each end for mounting the sound absorber to the supporting posts (Fig.2, Page 2, Lines 7 – 26).  
With respect to claims 29 and 30, the Examiner considers that it would have been an obvious matter of design choice to provide the noise absorbing panel being approx. 90 cm in height and in length approx. 130 cm, approx. 260 cm, approx. 520 cm or approx. 530 cm; or wherein the noise absorbing material is a mineral wool fibre board comprising stone wool and is provided with a density within the range of 60-150 kg/m3, 80-120 kg/m3, or 80-100 kg/m3 because it would tune the panel to provide a predetermined acoustic performance as necessitated by the specific requirements of the particular application.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; also, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
  	With respect to claims 31 and 32, Neelands teaches wherein the board is provided with a protective fabric (Fig.2, Item N; Page 2, Lines 19 – 23) on its road-facing side; and wherein the protective fabric has a structured surface having different appearances depending on an actual line of vision.  
With respect to claim 34, Neelands teaches wherein the noise absorbing panel is provided at the respective axial end portions with end profiles, wherein the end profiles may have a I-, H-, U- or C- shape (Fig.2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims (18, 21 and 27), 19, 22, 23, 25, 26 and 28 – 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 22, 25, 26, 28, 29 and 31 – 37, respectively, of copending Application No. 16/316,945 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they describe the same invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          May 25, 2022